Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claims 20 recites “a frame element”, “a projecting locking element”, “a housing”, “a lock”, “an entry opening”, “a locking element”, “a seat tube”, and “a cavity”.  However, these elements are already recited in parent claim 2.  Also claim 20 refers to claim 2 in both lines 1 and 
Allowable Subject Matter
Claims 1-19 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  	Regarding claim 1, the prior art fails to disclose or suggest a bicycle including a projecting locking element, said locking element adapted to penetrate into a housing of a battery .
	Regarding claim 2, the prior art fails to disclose or suggest a bicycle including a frame element comprising a projecting locking element, said locking element penetrating into the housing of the battery pack through an entry opening so as to co-operate with said for fixing said battery pack to said frame element; wherein - the frame element is a seat tube comprising a gutter-shaped profile, a cavity of which being adapted to accommodate the battery pack;  the locking element is positioned at a bottom of said cavity; an axis of the gutter-shaped profile is parallel to an axis of the seat tube; and said gutter-shaped profile is open towards a rear of said bicycle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose bicycles including removable battery packs in frame members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646.  The examiner can normally be reached on Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



February 24, 2021